UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                            __________________

                               No. 00-20693
                            __________________



     EDGAR MORALES; LAIQUE REHMAN; NOUHAD K. BASSILA;
     GEORGE BRECKENRIDGE; WILLIAM JEFFREY VAN FLEET,

                                              Plaintiffs-Appellants,

                                    v.

     DON EVANS, U.S. Secretary of Commerce; KENNETH PREWITT,
     Director of the United States Bureau of the Census,

                                              Defendants-Appellees.

             ______________________________________________

          Appeal from the United States District Court for the
                   Southern District of Texas, Houston
                               H-00-CV-1010
             ______________________________________________
                             October 10, 2001

Before DUHÉ and BENAVIDES, Circuit Judges, and RESTANI*, District
Judge.

PER CURIAM:**

     Edgar      Morales,   Laique   Rehman,     Nouhad   Bassila,     George

Breckenridge and William Van Fleet, Plaintiffs-Appellants, appeal

from an adverse summary judgment dismissing their challenge to the

     *
          Judge, U.S. Court of International Trade, sitting by
designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
constitutionality of the forms used to conduct the decennial census

for the year 2000.    We review de novo the summary judgment of the

district court. Specifically, appellants claimed that questions on

their census forms asking them to identify their race and ethnicity

violate the First Amendment of the U.S. Constitution and that those

questions and others also contained in the census violate the Equal

Protection    provision   of   the   Fifth   Amendment.   In   addition,

appellant Van Fleet claimed that the long form questionnaire sent

to him constituted another violation of the Fourth and Fifth

Amendments.    After careful review of the record and briefs on

appeal and giving due consideration to the oral argument presented

upon submission, we find no error in the district court's judgment

nor in its stated reasons for its judgment.        No error having been

shown, the judgment of the district court is affirmed in all

things.

                                                                AFFIRMED




                                     2